Case 3:13-cv-00326-WHB-JCG Document 796-2 Filed 11/01/18 Page 1 of 5




                            Exhibit 2
      Case 3:13-cv-00326-WHB-JCG Document 796-2 Filed 11/01/18 Page 2 of 5



                             THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION


 JERMAINE DOCKERY, et al.,

                     Plaintiffs,


 v.                                                  Civil Action No. 3:13cv326-WHB-JCG


 PELICIA HALL, et. al.,

                   Defendants.


        SO-ORDERED STIPULATION GOVERNING DEADLINES FOR EXPERT
                              DISCOVERY


        Plaintiffs and Defendant, by and through their attorneys of record, hereby stipulate and

agree, and the Court hereby orders, that:

        WHEREAS, on August 24, 2018, the Court entered an Order (the “August 24, 2018

Order”) (ECF No. 767) directing Plaintiffs to submit supplemental expert reports on or before

November 16, 2018;

        WHEREAS, Plaintiffs have requested that Defendant produce certain documents for their

expert witnesses’ review to comply with the August 24, 2018 Order;

        WHEREAS, Defendant has not yet produced certain of the documents Plaintiffs have

requested;

        WHEREAS, on October 22, 2018, Plaintiffs filed a Motion for Expert Discovery Relief

(ECF No. 791) seeking to compel the production of use of force reports and videos and certain


                                                 1
    Case 3:13-cv-00326-WHB-JCG Document 796-2 Filed 11/01/18 Page 3 of 5



custodial files, namely administrative remedy program documents, rule violation reports, and

segregation records, concerning certain specified members of the plaintiff class;

       WHEREAS, on October 30, 2018, the Court entered an Order (the “October 30, 2018

Order”) (ECF No. 794) granting the Motion for Expert Discovery Relief and ordering Defendant

to produce the materials requested in the Motion for Expert Discovery Relief by the close of

business on October 31, 2018;

       WHEREAS, on October 31, 2018, Defendant filed an Emergency Motion for Extension

of Time (ECF No. 795), seeking until the close of business on Friday, November 2, 2018, to

comply with the Court’s October 30, 2018 Order;

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs and

Defendants that:

       1.      Plaintiffs do not oppose Defendant’s Emergency Motion for Extension of Time.

Plaintiffs consent to Defendant’s production, by the close of business on Friday, November 2,

2018, of all documents (including videos) that, in the October 30, 2018 Order, the Court ordered

Defendant to produce by the close of business on October 31, 2018.

       2.      Defendant will also produce by the close of business on Friday, November 2,

2018, the following additional documents, each of which has been previously requested by

Plaintiffs and which Defendant has not yet produced:

               a.     Revised copies of the monthly statistical reports and monthly on-site

                      contract monitoring reports that were produced in a redacted format on

                      October 5, 2018, unredacted to the extent Plaintiffs last proposed on

                      October 24 and 26, 2018, respectively;


                                                2
    Case 3:13-cv-00326-WHB-JCG Document 796-2 Filed 11/01/18 Page 4 of 5



               b.     Any missing shift rosters that Plaintiffs requested and were not produced

                      on October 5, 2018, or written confirmation none exist, to the extent that is

                      true for any days or shifts;

               c.     Videos and color photographs associated with specific extraordinary

                      occurrence reports, to the extent Plaintiffs requested on October 22, 2018;

               d.     A current bed roster, which Dr. Bruce Gage and Eldon Vail reviewed on

                      site at the East Mississippi Correctional Facility (“EMCF”) and which

                      Plaintiffs requested on October 22, 2018;

               e.     A list of prisoners placed on psychiatric or suicide observation in 2018,

                      which Dr. Gage reviewed on site at EMCF and which Plaintiffs requested

                      on October 22, 2018;

               f.     The post order for the EMCF Acute Care Unit, which Dr. Gage reviewed

                      on site at EMCF and which Plaintiffs requested on October 22, 2018;

               g.     EMCF health care staffing rosters for all shifts for the following dates:

                      Feb. 1-8, 2018, April 1-7, 2018, August 13-21, 2018, Sept. 2-9, 2018;

               h.     Any EMCF health care staffing plans; and,

               i.     Any EMCF health care staffing analysis.

       3.      Defendant will provide written confirmation by the close of business on

November 2, 2018, that it has produced all documents in its possession, custody, or control from

2018 that are responsive to the requests identified in Paragraph 2 or the production of which was

ordered in the October 30, 2018 Order.

       SO STIPULATED.




                                                 3
   Case 3:13-cv-00326-WHB-JCG Document 796-2 Filed 11/01/18 Page 5 of 5



Dated: November 1, 2018                            BY:

                                                   Jody E. Owens, II, MS Bar # 102333
Mark P. Gimbel (admitted pro hac vice)             Elissa Johnson, MS Bar #103852
Erin Monju (admitted pro hac vice)                 Benjamin R. Salk (admitted pro hac vice)
Covington & Burling LLP                            Southern Poverty Law Center
The New York Times Building                        111 E. Capitol Street, Suite 280
620 Eighth Avenue                                  Jackson, MS 39201
New York, NY 10018                                 Phone: 601-948-8882; Fax: 601-948-8885
Phone: 212-841-1000
                                                   Eric G. Balaban (admitted pro hac vice)
Gretchen Hoff Varner (admitted pro hac vice)       National Prison Project of ACLU
Covington & Burling LLP                            915 15th Street, NW, 7th Floor
One Front Street                                   Washington, DC 20005
San Francisco, CA 94111                            Phone: 202-393-4930; Fax: 202-393-4931
Phone: 415-591-6000
                                                   Elizabeth Alexander (admitted pro hac vice)
Anna Q. Han (admitted pro hac vice)                Law Offices of Elizabeth Alexander
Covington & Burling LLP                            1416 Holly Street NW
850 Tenth Street, NW Washington, DC 20001          Washington, DC 20012
Phone: 202-662-6000                                Phone: 202-291-3774

                                                   Attorneys for Plaintiffs



Dated: November 1, 2018                            BY:

Michael J. Bentley, Bar No. 102631                 Gary E. Friedman, Bar No. 5532
Megan B. Conner, Bar No. 102030                    G. Todd Butler, Bar No. 102907
Molly M. Walker, Bar No. 100689                    H. David Clark, III, Bar No. 104165
Bradley Arant Boult Cummings, LLP                  Nicholas F. Morisani, Bar No. 104970
Post Office Box 1789                               Phelps Dunbar, LLP
Jackson, Mississippi 39215-1789                    4270 I-55 North
Phone: (601) 948-8000                              Jackson, Mississippi 39211-6391
Fax: (601) 948-3000                                Telephone: 601-352-2300
                                                   Facsimile: 601-360-9777

                                                   Attorneys for Defendant


IT IS SO ORDERED:

DATED: November ___, 2018                          ____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE



                                               4
